Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on February 18, 2021 is acknowledged.
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miller et al 4,844,849 (see columns 3 and 4; the passage bridging columns 4 and 5; col. 5, lines 10-28; col. 6, lines 5-24).
Miller et al See Figs. 1 and 2) discloses the instant method of forming three-dimensional structures (see Fig. 2) on a substrate (1, 2) by depositing—ie, printing—a propellant (3) onto the substrate, depositing a shell layer (4) over the propellant and substrate and activating the propellant to release a gaseous by-product and form the structures in the shell layer.  The decomposition of the blowing agent is taught as releasing a gaseous by-product in the passage bridging columns 4 and 5.  
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine 2001/0051405 (see Figs. 1, 2 and 3A-3C) in view of Miller et al 4,844,849.
   Sekine discloses forming an imaging sensor pixel having a photosensitive region wherein three-dimensional microlens structures are formed overlapping the photosensitive regions, the primary reference essentially failing to teach exactly how the microlenses are formed.  While Sekine forms the microlenses in a conventional manner involving patterning, heating and reflow of the melt to shape the microlenses as shown in Figs. 3A-3C, Miller et al teaches the instant method of forming three-dimensional structures in a shell layer that overlaps a substrate as set forth in instant paragraph 2, supra.  Since it is also conventional in the art to form lenses using a propellant as taught by Miller et al—Official Notice is hereby taken of this—it would have been obvious to one of ordinary skill in the art to employ the surface structure forming of Miller et al to expedite and simplify the formation of the microlenses in the primary reference at exactly the locations where the propellant is deposited.  Miller et al heats the top/shell layer to gel same and Sekine (paragraph 0094) discloses thermosetting the resin to maintain its exact structure and hence instant claim 2 is submitted to be met in either reference.  Miller et al teaches the limitation of instant claim 7 at column 5, line 14.  Instant claim 9 is met in the combination as applied and it is submitted that the exact material used for the shell layer—ie, the elastomeric material of instant claim 8—would have been obvious dependent on the physical properties desired for the microlenses.  Clearly, the polymeric material would have a glass transition temperature and the heating temperature would have been greater than this to gel the layer.  Instant claim 11 is submitted to be met by the combination as applied.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742